        Case 2:19-cv-03326-KSM Document 108 Filed 10/23/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 AUDRA MCCOWAN, et al.,                                  CIVIL ACTION

        Plaintiffs,
                                                         NO. 2:19-cv-03326-KSM
        v.

 CITY OF PHILADELPHIA, et al.,

        Defendants.


                                          ORDER

       AND NOW, this 23rd day of October, 2020, upon consideration of Plaintiffs’ Motion for

Reconsideration of the Court’s Order Dated July 9, 2020 (Doc. No. 92) and Defendants’ response

brief (Doc. No. 93), it is ORDERED that the Motion is DENIED.

IT IS SO ORDERED.

                                                         /s/Karen Spencer Marston
                                                         _____________________________
                                                         KAREN SPENCER MARSTON, J.
